             Case 1:20-cv-00974 Document 1 Filed 04/14/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CITIZENS UNITED,                    )
1006 Pennsylvania Avenue, S.E.      )
Washington, DC 20003,               )
                                    )
and                                 )
                                    )                      Civil Action No. 20-974
DAILY CALLER NEWS                   )
   FOUNDATION                       )
1050 17th Street, N.W., Suite 900   )
Washington, DC 20036,               )
                                    )
                      Plaintiffs,   )
                                    )
v.                                  )
                                    )
UNITED STATES DEPARTMENT            )
  OF JUSTICE,                       )
OFFICE OF THE INSPECTOR GENERAL )
950 Pennsylvania Avenue, N.W.       )
Washington, DC 20530-0001,          )
                                    )
                      Defendant.    )
____________________________________)

                                        COMPLAINT

       Plaintiffs Citizens United and Daily Caller News Foundation (“Plaintiffs”) bring this

action against Defendant the United States Department of Justice, Office of the Inspector

General (“OIG”) to compel compliance with the Freedom of Information Act, 5 U.S.C. § 552

(“FOIA”). As grounds therefor, Plaintiffs allege the following:

                               JURISDICTION AND VENUE

       1.     The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.     Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

                                                1
                Case 1:20-cv-00974 Document 1 Filed 04/14/20 Page 2 of 5



                                              PARTIES

       3.        Plaintiff Citizens United is a Virginia non-stock corporation with its principal

place of business in Washington, D.C. Citizens United is organized and operated as a nonprofit

membership organization that is exempt from federal income taxes under Section 501(c)(4) of

the U.S. Internal Revenue Code (“IRC”). Citizens United seeks to promote social welfare

through informing and educating the public with respect to conservative ideas and positions on

issues, including constitutional principles, national defense, the free enterprise system, belief in

God, and the family as the basic unit of society. In furtherance of those ends, Citizens United

produces and distributes information and documentary films on matters of public importance.

Citizens United regularly requests access to the public records of federal government agencies,

entities, and offices, to disseminate its findings to the public through its documentary films and

publications.

       4.        Plaintiff Daily Caller News Foundation is a nonprofit organization exempt from

federal income taxes under IRC Section 501(c)(3) with its principal place of business in

Washington, D.C. Founded in 2011 by Tucker Carlson, a 20-year veteran of print and broadcast

media, and Neil Patel, former chief policy adviser to Vice President Dick Cheney, Plaintiff

provides original investigative reporting from a team of professional reporters that operates for

the public benefit. Plaintiff’s website reaches approximately 3 million unique monthly visitors,

and its content, which is available without charge to any eligible news publisher, is published

daily by The Daily Caller, Yahoo News, Business Insider, and a growing host of other media

outlets, reaching a combined audience in excess of 30 million readers.

       5.        Defendant, the United States Department of Justice, Office of the Inspector

General, is an independent entity in the Department of Justice, which is a department of the



                                                   2
              Case 1:20-cv-00974 Document 1 Filed 04/14/20 Page 3 of 5



United States Government and is headquartered at 950 Pennsylvania Avenue, N.W.,

Washington, D.C. 20530. Defendant has possession, custody, and control of records to which

Plaintiffs seek access.

                                   STATEMENT OF FACTS

       6.      Plaintiffs routinely submit FOIA requests, and this matter concerns one FOIA

request letter submitted to Defendant on February 24, 2020, which Defendant has failed to

process.

       7.      On February 24, 2020, Citizens United and Daily Caller News Foundation

submitted a FOIA request via email to Defendant. See Exhibit A. The request reasonably

described the records sought as:

       all interview transcripts, interview summaries, interview notes and/or FBI
       302s generated as a result of investigative interviews of the following
       individuals in the course of the Department of Justice Inspector General’s
       investigation entitled “Review of Four FISA Applications and Other
       Aspects of the FBI’s Crossfire Hurricane Investigation.”

       • James Comey; Loretta Lynch; Sally Yates; Dana Boente; Andrew
       McCabe; Rod Rosenstein; James Baker; Bruce Ohr; Nellie Ohr; Christopher
       Steele; Peter Strzok; Lisa Page; Bill Priestap; Kathleen Kavalec; Andrew
       Weissmann; Zainab Ahmad; Bruce Swartz; Stuart Evans; Michael Atkinson;
       John Carlin; Mary McCord; George Toscas; David Laufman; James
       Rybicki; Michael Kortan; Case Agent 1; and Handling Agent 1.

       8.      Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), Defendant is required to respond to

Plaintiffs’ FOIA requests within 20 working days of each request.

       9.      The OIG acknowledged receipt of the FOIA request on February 26, 2020. See

Exhibit B. Defendant’s acknowledgment of Plaintiffs’ FOIA request assigned the request

Tracking Number 20-OIG-171.




                                                3
               Case 1:20-cv-00974 Document 1 Filed 04/14/20 Page 4 of 5



       10.      As of the date of this Complaint, Defendant has failed to conduct a search for any

responsive records, nor has it asserted any claims that responsive records are exempt from

production. Such refusal is in clear violation of both the letter and the spirit of FOIA.

       11.      Since Defendant has failed to comply with the time limit set forth in 5 U.S.C. §

552(a)(6)(A)(i), Plaintiffs are deemed to have fully exhausted any and all administrative

remedies with respect to their FOIA request. See 5 U.S.C. § 552(a)(6)(C).

                                      CAUSE OF ACTION
                               (Violation of FOIA, 5 U.S.C. § 552)

       12.      Plaintiffs reallege paragraphs 1 through 11 as though fully set forth herein.

       13.      Defendant has refused to conduct a search, failed to provide any records, and

failed to claim any exemptions regarding Plaintiffs’ February 24, 2020 FOIA request (20-OIG-

171) within the statutory time limit.

       14.      Plaintiffs are being irreparably harmed by reason of Defendant’s unlawful

withholding of requested records, and Plaintiffs will continue to be irreparably harmed unless

Defendant is compelled to conform its conduct to the requirements of the law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Citizens United and Daily Caller News Foundation request that

the Court grant all appropriate relief for the violations of FOIA alleged above, including:

             a. An order and judgment requiring the Defendant to conduct a search for any and

                all records responsive to Plaintiffs’ FOIA request and to demonstrate that it

                employed search methods reasonably likely to lead to the discovery of all records

                responsive to Plaintiffs’ request;




                                                     4
            Case 1:20-cv-00974 Document 1 Filed 04/14/20 Page 5 of 5



          b. An order and judgment requiring the Defendant to produce, by a date certain, any

              and all non-exempt records responsive to Plaintiffs’ FOIA request and a Vaughn

              index of any responsive records withheld under claim of exemption;

          c. An order and judgment permanently enjoining Defendant from continuing to

              withhold any and all non-exempt records in this case that are responsive to

              Plaintiffs’ FOIA request;

          d. Attorneys’ fees and costs to Plaintiffs pursuant to any applicable statute or

              authority, including 5 U.S.C. § 552(a)(4)(E); and

          e. Any other relief that this Court in its discretion deems just and proper.

                                                      /s/ Jeremiah L. Morgan__________
                                                    Jeremiah L. Morgan
                                                    (D.C. Bar No. 1012943)
                                                    Robert J. Olson
                                                    (D.C. Bar No. 1029318)
                                                    William J. Olson
                                                    (D.C. Bar No. 233833)
                                                    William J. Olson, P.C.
                                                    370 Maple Avenue West, Suite 4
                                                    Vienna, VA 22180-5615
                                                    703-356-5070 (telephone)
                                                    703-356-5085 (fax)
                                                    wjo@mindspring.com (e-mail)

                                                    Counsel for Plaintiffs
Dated: April 14, 2020                               CITIZENS UNITED and
                                                    DAILY CALLER NEWS FOUNDATION




                                               5
